NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1


              United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                               Submitted December 18, 2008
                                 Decided January 15, 2009

                                            Before

                                 WILLIAM J. BAUER, Circuit Judge

                                 RICHARD A. POSNER, Circuit Judge

                                 ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐3326

UNITED STATES OF AMERICA,                            Appeal from the United States District
                  Plaintiff‐Appellee,                Court for the Western District
                                                     of Wisconsin.
       v.
                                                     No. 06 CR 102
CHAZ GARRETT,
                     Defendant‐Appellant.            Barbara B. Crabb,
                                                          Chief Judge.

                                         O R D E R

    Chaz Garrett was convicted after pleading guilty to distribution of 5 grams or more of
crack cocaine.  Judge Shabaz imposed a sentence that this court reversed and remanded
because of a miscalculation of the defendant’s criminal history.

   Chief Judge Crabb (not the original sentencing Judge) followed the Court of Appeals’
recommendations and sentenced Mr. Garrett based on appropriate criminal history and
reduced the crack Guideline range by two levels.  This resulted in the original sentence
being reduced from 189 months to 121 months.

    The reasoning of the court and the resulting sentence were well within the Guideline
range and are not subject to further review.  The district court’s order is summarily
affirmed.